

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 46

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 22, 2005

			Mr. Brownback (for

			 himself and Mr. Smith) submitted the

			 following concurrent resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Expressing the sense of the Congress that

		  the Russian Federation should fully protect the freedoms of all religious

		  communities without distinction, whether registered and unregistered, as

		  stipulated by the Russian Constitution and international

		  standards.

	

	

		Whereas

			 the Russian Federation is a participating State of the Organization for

			 Security and Cooperation in Europe (OSCE) and has freely committed to fully

			 respect the rights of individuals, whether alone or in community with others,

			 to profess and practice religion or belief;

		Whereas

			 the Russian Federation specifically committed in the 1989 Vienna Concluding

			 Document to take effective measures to prevent and eliminate

			 discrimination against individuals or communities on the grounds of religion or

			 belief and to grant upon their request to communities of

			 believers, practicing or prepared to practice their faith within the

			 constitutional framework of their States, recognition of the status provided

			 for them in the respective countries;

		Whereas

			 Article 28 of the Constitution of the Russian Federation declares that

			 everyone shall be guaranteed the right to freedom of conscience, to

			 freedom of religious worship, including the right to profess, individually or

			 jointly with others, any religion and Article 8 of the 1997 Law on

			 Freedom of Conscience and Religious Associations provides for registration for

			 religious communities as religious organizations, if they have

			 at least 10 members and have operated within the Russian Federation with legal

			 status for at least 15 years;

		Whereas

			 registration is critical for religious groups to fully enjoy their religious

			 freedoms, as many rights and privileges afforded to religious communities in

			 the Russian Federation are contingent on obtaining registration;

		Whereas

			 many religious groups refuse to seek registration on theological or other

			 grounds, while other communities have been unjustly denied registration or had

			 their registration improperly terminated by local authorities;

		Whereas

			 many of the unregistered communities in the Russian Federation today were never

			 registered under the Soviet system because they refused to collaborate with

			 that government’s anti-religious policies and they are now experiencing renewed

			 discrimination and repression from the authorities;

		Whereas

			 over the past 2 years there have been an estimated 10 arson attacks on

			 unregistered Protestant churches, with little or no effective response by law

			 enforcement officials to bring the perpetrators to justice;

		Whereas

			 in some areas of the Russian Federation law enforcement personnel have carried

			 out violent actions against believers from unregistered communities peacefully

			 practicing their faith; and

		Whereas

			 the United States has sought to protect the fundamental and inalienable human

			 right to seek, know, and serve God according to the dictates of one’s own

			 conscience, in accordance with the international agreements committing nations

			 to respect individual freedom of thought, conscience, and belief: Now,

			 therefore, be it

		

	

		That it is the sense of the Congress that

			 the United States Government should—

			(1)urge the Government of the Russian

			 Federation to ensure full protection of freedoms for all religious communities

			 without distinction, whether registered and unregistered, and end the

			 harassment of unregistered religious groups by the security apparatus and other

			 government agencies;

			(2)urge the Government of the Russian

			 Federation to ensure that law enforcement officials vigorously investigate acts

			 of violence against unregistered religious communities, as well as make certain

			 that authorities are not complicit in such attacks;

			(3)continue to raise concerns with the

			 Government of the Russian Federation over violations of religious freedom,

			 including those against unregistered religious communities, especially

			 indigenous denominations not well known in the United States;

			(4)ensure that United States Embassy officials

			 engage local officials throughout the Russian Federation, especially when

			 violations of freedom of religion occur, and undertake outreach activities to

			 educate local officials about the rights of unregistered religious

			 communities;

			(5)urge both the Personal Representative of

			 the OSCE Chair-in-Office on Combating Racism, Xenophobia and Discrimination,

			 also focusing on Intolerance and Discrimination against Christians and Members

			 of Other Religions, and the United Nations Special Rapporteur on Freedom of

			 Religion or Belief to visit the Russian Federation and raise with federal and

			 local officials concerns about the free practice of unregistered religious

			 communities; and

			(6)urge the Council of Europe and its member

			 countries to raise with Russian Federation officials issues relating to freedom

			 of religion, especially in light of the Russian Federation’s responsibilities

			 as President of the Council in 2006.

			

